Case 2:14-CV-00167-SRC-CLW Document 47 Filed 10/30/18 Page 1 of 1 Page|D: 609

Buchanan lngersoll zia Rooney Pc

550 BRoAD STREET, SUlTE 810
NEWARK, NEw JERSEY 07102-4582
TELEPHONE: 973 273 9800

Christopher J. Dalton FACSIMILE: 973 273 9430
973 424 5614 E-MAIL: christopher.dalton@bipc.oom

October 30, 2018

Via ECF

Hon. Cathy L. Waldor, U.S.M.J.
United States District Court

For The District of New Jersey
50 Walnut Street

Newark, New Jersey 07102

Re: Texas Eastern Transmission. LP v. 0.0?7 Acres of Land. et al.
Case No. 2:14-cv-00167-SRW-CLW

Dear Judge Waldor:

This firm represents Defendant Coles Jersey Development Co., LLC in this matter.
Currently pending before the Court is Plaintiff’s Motion for Summary Judgment (DE 45). The
parties have conferred and agreed upon a briefing schedule as described in the enclosed
Stipulation and Proposed Order. If the schedule meets with the Court’s approval, was ask that

the Order be entered.
RespeIully,
iii /

hri t her J. Dalton
FoR BUCHANAN lNGERSOLL & ROONEY
A PRoFEssloNAL CORPoRATIoN

Enclosure

cc: All Counsel via ECF (w/encl.)

|NCORF[_H?/\TFD |N PFNI\J‘§\'[VAN|.A Ll'l|{lSlO§-*l-Il.il l}»’ll,lON_ Nl\."VARK` N[W J[,RSLY O|l|(:l, I'v'l¢’-\NAC]H'\J{: ‘\ll¢f\ll[:l|Oll')FR

